Citation Nr: 1505259	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-17 177	)	DATE
	)
	)


THE ISSUES

1.  Whether a November 1984 decision by the Board of Veterans' Appeals (Board) was based on clear and unmistakable error (CUE).  

2.  Whether a September 1986 decision by the Board of Veterans' Appeals (Board) was based on clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	J. Morrell, Esq.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The moving party is the surviving spouse of a Veteran who served in the United States Army from September 1968 to September 1970, to include duty in Vietnam; he died in February 1994.  

This matter comes to the Board of Veterans' Appeals (Board) under 38 U.S.C.A. § 7111 (West 2002),  pursuant to a June 2012 motion by the moving party alleging clear and unmistakable error in November 1984 and September 1986 Board decisions.  


FINDINGS OF FACT

1.  A November 1984 Board decision granted service connection for posttraumatic stress disorder (PTSD) for the Veteran.  It is final.  

2.  A September 1986 Board decision denied an initial rating in excess of 30 percent for service-connected PTSD for the Veteran.  It is final.  

3.  A January 1997 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) denied entitlement to service connection for the cause of the Veteran's death.  It was unappealed, and is final.  

4.  A July 2010 Board decision denied a reopening of the claim for entitlement to service connection for the Veteran's death and denied entitlement to Dependency and Indemnity Compensation (DIC) benefits, to include those administered under 38 U.S.C.A. § 1318.  

5.  The moving party does not have legal standing to challenge the dispositions of the November 1984 and September 1986 Board decisions.  





CONCLUSIONS OF LAW

1.  A November 1984 Board decision granted service connection for PTSD during the Veteran's lifetime.  The decision was final at the time of the Veteran's death, and the moving party is not legally entitled to raise CUE.  38 U.S.C.A. § 5112(b) (2014); Haines v. West, 154 F. 3d 1298 (Fed. Cir. 1998).

2.  A September 1986 Board decision denied an initial rating in excess of 30 percent for PTSD during the Veteran's lifetime.  The decision was final at the time of the Veteran's death, and the moving party is not legally entitled to raise CUE.  38 U.S.C.A. § 5112(b) (2014); Haines v. West, 154 F. 3d 1298 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

With respect to the CUE claims, because the moving party does not have legal standing to pursue the claims (i.e. no legal basis for the claim), no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim).  



Legal Criteria and Analysis

The moving party in this case, the widow of a Veteran who died in 1994, has come forth to challenge Board decisions dated in November 1984 and September 1986 on the basis of CUE.  Essentially, she asserts that she is has standing to argue that the two Board decisions were erroneously adjudicated on the basis of CUE.  

At the outset, the Board acknowledges that the moving party was denied entitlement to service connection for the Veteran's death in a January 1997 rating decision which was unappealed.  Subsequent to this, the moving party initiated a petition to reopen that claim and the Board, in July 2010, determined that new and material evidence did not exist to warrant a reopening.  That claim was not appealed to the U.S. Court of Appeals for Veterans Claims (Court), and it is final.  Of note, the Board also denied an appeal of an adverse determination of the RO with respect to a claim for Dependency and Indemnity Compensation benefits (DIC), inclusive of those administered under 38 C.F.R. § 1318, at that time.  Also, no appeal was filed with the Court, and the July 2010 determinations of the Board, which specifically relate to DIC matters (inclusive of the claim for entitlement to service connection for the cause of the Veteran's death), are final.  

In the attempt to collaterally attack the Board's final 1984 and 1986 decisions, the moving party has, via her representation, listed numerous instances in the record where it is contended that evidence should have been weighed differently.  The November 1984 Board decision granted service-connected compensation benefits for the Veteran's posttraumatic stress disorder (PTSD).  This was the only action undertaken by the Board, and the Veteran did not posit any allegation of CUE with respect to the determination (which, incidentally, was a full grant of the benefits sought).  The 1984 Board decision is final.  The RO established a disability rating for the service-connected PTSD as well as an effective date of award.  The Veteran posited a timely notice of disagreement solely with the rating assigned by the RO, and a substantive appeal was perfected to the Board.  In September 1986, the Board denied an initial rating in excess of 30 percent for service-connected PTSD.  The decision is final.  The Veteran did not posit an allegation of CUE and act as a moving party to collaterally attack the Board's decision.  

In essence, the Board notes that the moving party wishes to act in the stead of the deceased Veteran with respect to alleging CUE in 1984 and 1986 Board decisions that were specific to his claims for compensation (establishing service connection and assigning a rating for service-connected PTSD).  This is not something which is allowed by law.  

Pursuant to Haines v. West, 154 F. 3d 1298 (Fed. Cir. 1998), an appellant may not assert CUE for the purpose of survivor benefits.  In Haines, the Veteran died while an appeal was pending to the Board on the issue of whether the RO committed CUE in terminating his total disability benefits.  The Board dismissed this claim upon notice of the death of the Veteran.  See Landicio v. Brown, 7 Vet. App. 42, 53-54 (1994) (holding that, pursuant to 38 U.S.C.A. § 5112(b), survivors do not have standing to pursue disability claims on behalf of a Veteran).  The Federal Circuit noted that the provisions of 38 U.S.C.A. § 5121 provided a surviving spouse a limited right to seek payment of VA benefits "due and unpaid" at the time of the Veteran's death (e.g. DIC benefits, accrued benefits).  It did not, however, provide any express authorization to pursue a CUE issue outside of the context of a claim for DIC.  Similarly, the provisions of 38 U.S.C.A. § 5109A only provided express standing to pursue CUE to a "claimant," which does not include a surviving spouse in the context of non-DIC claims.  See Rusick v. Gibson, No. 2013-7105, July 23, 2014, U.S.C.A. Fed. Cir., wherein the Federal Circuit held, in pertinent part, that "Haines still stands for the proposition that a survivor cannot initiate a freestanding CUE claim under section 5109A if the Veteran had not already filed such a claim."

In Green v. Brown, 10 Vet. App. 111, 118 (1997) the Court held that there were three ways of establishing entitlement to DIC based on section 1318(b): (1) The Veteran was in actual receipt of compensation at a total disability rating for 10 consecutive years preceding his death; (2) the Veteran would have received benefits for that period but for clear and unmistakable error (CUE) in a final VA decision; or (3) the Veteran hypothetically would have been entitled to receive a total disability rating for at least 10 years immediately preceding the Veteran's death regardless of whether the veteran had applied for or had been granted benefits at that time.  See Wingo v. West, 11 Vet. App. 307; Carpenter v. West, 11 Vet. App. 140 (1998).  
	
However, in January 2000, VA promulgated a rule, now codified at 38 C.F.R. § 3.22 (2014), that interpreted section 1318(b) to authorize the payment of DIC benefits in cases in which the Veteran was actually receiving the total (100%) disability compensation for the period required by the statute, or the Veteran would have received benefits for that period but for CUE in final VA decision.  See 65 Fed. Reg. 3388 (Jan. 21, 2000).  Thus, the 2000 regulation eliminated the hypothetical entitlement theory. 

As noted above, in the current case, the moving party was denied entitlement to DIC benefits under 38 U.S.C.A. § 1318 in a July 2010 Board decision.  Any allegations with respect to CUE in prior Board decisions, in the context of a claim for DIC, should have been forwarded prior to the Board's final adjudication.  It is noted that the moving party, while acting as an appellant with respect to her claim for DIC benefits, alleged CUE in various RO decisions.  The Board noted that these RO decisions were subsumed by the 1984 and 1986 Board decisions, and as there was no allegation of CUE made by the moving party with respect to those final VA decisions at the time of the 2010 Board decision, such assertions were not addressed.  As noted, the claim for DIC benefits was denied in July 2010, and this determination is final.  To the extent that a surviving spouse may allege CUE in prior, final VA actions which relate to adjudications for a deceased Veteran (i.e. not for the surviving spouse), it must be done within the context of a claim for DIC benefits.  See Green at 111.  The moving party did not do that in this case, and her current allegations of CUE in prior Board decisions are after-the-fact with respect to the final determination regarding the claim for DIC, and they are thus outside of the context of a claim for DIC benefits.  

The allegations of CUE as currently forwarded are, essentially, stand-alone attacks on 1984 and 1986 Board decisions with respect to adjudications for compensation benefits for the deceased Veteran.  They were offered subsequent to a final Board decision with respect to a denial of DIC benefits, in which the allegations of CUE in those Board decisions were not forwarded.  Pursuant to jurisprudential precedent, the moving party does not have legal standing to make such a stand-alone CUE claim outside of the context of claim for DIC benefits (which, as has been noted, was denied in a final Board decision of July 2010).  See Haines at 1298.  Accordingly, the CUE claim will be dismissed for lack of standing.  

The moving party is, however, advised of her right to file a claim to reopen a previously denied claim for entitlement to DIC benefits with the RO.  Any allegations with respect to CUE in prior final VA decisions, as they relate to new and material evidence, would properly be submitted in the context of such a claim before the agency of original jurisdiction (AOJ).  Such an action would be for the benefit of the moving party acting as claimant in her own right (as opposed to the stand-alone CUE motion currently before the Board), and thus, would be legally permissible.  There is no time limit to file such a petition with the RO, and should she feel reopening of her claim for entitlement DIC is warranted (via her allegations of CUE in 1984 and 1986 Board decisions for the Veteran or via any other evidence), she is encouraged to file such a claim.  See 38 C.F.R. § 3.156.  


ORDER

The moving party does not have standing to assert CUE in a November 1984 Board decision; as such, the motion is dismissed.  

The moving party does not have standing to assert CUE in a September 1986 Board decision; as such, the motion is dismissed.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


